Case 1:18-cr-00217-KMW Document 313

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

(ee tc ch ts de fd nab a i Oa a kn MS OS OD SS OS OO x
UNITED STATES OF AMERICA
-against
JEFFREY GOLDSTEIN,
Defendant.
(rh asf cen hh kh ep sn kl Sp ep tg Se eh Se uhh, SJ Sh Sm ap 0D ».4

KIMBA M, WOOD, District Judge:

Filed 09/14/20 Page 1of1

USDC SDNY

|| DOCUMENT

|| ELECTRONICALLY FILE!
DOC #:

| DATE FILED: 9/)4/ao__

 

ORDER
18 CR 217 (KMW)

At the request of the defendant, the sentencing currently scheduled for September 23,

2020, is adjourned to Monday, November 30, 2020, at 2:00 p.m. Defendant’s submission is due

by November 16, 2020. Government submission is due by November 23, 2020.

If the risk of exposure to COVID-19 diminishes enough to where the parties feel it is safe

to enter the courthouse, they may contact Chambers and request an earlier date for sentencing.

SO ORDERED.

Dated: New York, New York
September 14, 2020

Mitre Hn. Uv

 

KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
